Citation Nr: 0843129	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  08-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic immune sensory 
polyradiculopathy (CISP), to include as a result of exposure 
to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.M.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.

The veteran presented testimony before the Board in May 2008.  
The transcript has been associated with the claims folder.

The Board notes that in a May 2008 statement, the veteran 
appears to be raising a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for clarification and initial consideration and 
appropriate adjudicative action if necessary.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed exposed to 
herbicides such as Agent Orange.  

2.  CISP is not causally or etiologically related to an 
injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
CISP, to include as secondary to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim in   correspondence sent to the veteran 
in March 2007.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  He was additionally notified of evidence 
necessary to establish a disability rating and effective date 
in accordance with the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service treatment records, post service VA and 
private medical treatment records, the transcript from the 
May 2008 Board hearing, an article, and lay statements.  The 
veteran has not identified any other evidence which has not 
been obtained.

During the May 2008 Board hearing, the veteran submitted lay 
statements in support of the claim on appeal.  This 
additional evidence was received after the October 2007 
statement of the case (SOC) was issued.   The veteran waived 
initial RO consideration of the newly submitted evidence and 
as such, remand for preparation of a supplemental statement 
of the case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).

The Board would additionally note that after the May 2008 
hearing, the record was held open for 60 days in order to 
allow the veteran to submit additional evidence in support of 
his claim.  Specifically, the veteran indicated that he may 
have undergone glucose tolerance testing in the 1970's; 
however, he did not remember the exact dates of treatment or 
the name of the provider.  Transcript at 33-36.  

The record was held open for the requested period of time, 
but the veteran did not submit any additional evidence or 
information.  Thus, the veteran has not cooperated fully with 
VA's reasonable efforts to obtain relevant records from non-
Federal agency or department custodians as he did not provide 
any information to identify and locate such records, if any.  
38 C.F.R. § 3.159(c)(1)(i).  

Finally, in the May 2008 Board hearing the veteran requested 
an independent medical examination in connection with the 
claim on appeal.  As will be discussed below, CISP is not one 
of the presumptive diseases associated with herbicide 
exposure.  Further, there is no competent medical evidence of 
CISP in service or post service until many years after his 
discharge from service.  

While the veteran contends that an independent medical 
opinion is necessary, the issue in this case is neither 
complex nor controversial for reasons detailed below.  The 
record reflects that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
disposition of the issue on appeal has been obtained.  Thus, 
securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
2002).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service treatment records; post service VA and 
private treatment records; lay statements; and the transcript 
from the May 2008 Board hearing.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for CISP.  Specifically, he asserts that 
the condition is the result of exposure to herbicides during 
his Vietnam service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran served in the Republic of Vietnam from August 
1971 to April 1972.  Therefore, having served in the Republic 
of Vietnam, the veteran is presumed to have been exposed 
during his period of service to an herbicide agent.  38 
U.S.C.A. § 1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).  While the veteran has been treated for CISP, 
which he claims is associated with herbicide exposure, there 
is no medical evidence of record that the veteran has in fact 
been diagnosed with one of the presumptive diseases set forth 
in 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996).   CISP is not among the listed 
diseases in order to establish service connection by 
presumption, based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  

Rather, diseases shown not to be associated with exposure to 
certain herbicide agents, include immune system disorders.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630, 27,637 (May 20, 2003).  
Taking account of the available evidence and the National 
Academy of Sciences' analysis, the Secretary of Veterans 
Affairs has found that the credible evidence against an 
association between immune system disorders and herbicide 
exposure outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  Thus, CISP cannot be considered 
a disease associated with exposure to certain herbicide 
agents.  

The Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

At the hearing, the veteran testified that he had experienced 
neurological problems since his discharge from service.  He 
believed he first started experiencing neurological problems 
in early 1972 with such symptoms as shaking of his body and 
intolerance of heat.  He also experienced almost constant 
anxiety immediately upon his discharge in April 1972.  He did 
not seek treatment for his symptoms until 1975 during which 
time he was tested for Agent Orange exposure.  Prior to 1975, 
he self-medicated with natural homeopathic medicine but he 
maintained that the homeopathics did not work.  He claimed 
that he filed a claim for disability due to Agent Orange 
exposure in 1975.  He believed the claim was for shaking and 
heat problems.  He was not diagnosed with any condition at 
that time.  He believed that his symptoms slowly progressed 
from 1973 to 2004 at which time he began to experience 
numbness in his feet which then spread to his hips, buttocks, 
and legs.  

He also recalled that he had believed that his shaking and 
tremors were like a hypoglycemic-type reaction.  He underwent 
a test for diabetes in the 1970s but he was not diagnosed 
with hypoglycemia.  He was not sure if the problems he had 
back then were the same as his problems today but he 
nevertheless believed that the problems he had back then were 
neurological and evolved into the problem that he was 
currently having which had its onset in 2004.  He testified 
that he spoke with his primary care physician and he 
indicated that he believed his condition could be related to 
Agent Orange exposure but he could not "put it in, on 
paper" because he was not an expert.  He claimed that two 
other physicians had indicated to him that his disease was 
not related to exposure to Agent Orange but they could not 
explain why there was no connection. 

The veteran also submitted several lay statements from 
individuals who detailed their observations of the veteran 
over the years including his inability to tolerate heat, and 
his experiences with fatigue, shaking, depression, and 
anxiety. 

The veteran's service treatment records are devoid of 
complaints, treatment, or diagnoses of CISP.  Post-service, 
the veteran reported numbness in the bilateral lower 
extremities beginning in January 2004, some 32 years after 
his discharge from active duty service.  

VA outpatient treatment records dated in March 2005 show the 
veteran had subacute sensory symptoms beginning in 2004 with 
findings on nerve and muscle biopsy of minimal histological 
changes of the muscle and mild axonal neuropathy of the left 
sural nerve.  The VA provider noted with the elevation of 
spinal fluid protein, the possibility of a demyelinating 
disease, tumor, or demyelination sensory neuropathy was 
considered.  However, these were ruled out by magnetic 
resonance imaging (MRI) studies of the brain, lumbar spine, 
and cervical spine performed in March 2005 and April 2005.  

Records dated in April 2005 show idiopathic neuropathy of 1.5 
years duration.  In May 2005, the veteran had progressive 
sensory symptoms consistent with a peripheral neuropathy or 
polyradiculoneuropathy.  CISP was suspected.  

CISP was confirmed by Dr. PB in January 2007.  VA outpatient 
treatment records dated in February 2007 note that while 
differential diagnoses including autoimmune posterior column 
myelopathy, perineoplastic sensory radiculomyelopathy, 
central demyelinating disease, and adrenoleukodystrophy were 
considered, Dr. PB rendered a final diagnosis of CISP.  The 
veteran was treated with intravenous gamma globulin 
infusions.

The Board recognizes that VA law and regulations provide that 
there need only be a continuity of symptomatology as opposed 
to a continuity of treatment for the establishment of service 
connection for a claimed disability.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997) ("[S]ymptoms, not treatment, are 
the essence of any evidence of continuity of 
symptomatology.").  The Board, however, finds that the 
lengthy period without documented treatment, between 
separation from service in 1972, which is also the last date 
of exposure to herbicides, and the first documented treatment 
for subacute sensory symptoms beginning in 2004 with a final 
diagnosis of CISP in 2007, weighs very heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The veteran's April 
1972 separation examination report is negative for any 
relevant complaints or findings.  There is also no record of 
the veteran having filed a claim for service connection of 
such symptoms as shaking and heat intolerance as due to Agent 
Orange exposure in 1975.  The veteran's claim filed in 
September 1972 was only for a skin condition of the right 
foot that he believed had its onset in Vietnam.  In October 
1978, his complaints pertained to a kidney disorder.  There 
were no complaints of shaking or heat intolerance at that 
time.  In any event, there is no medical evidence indicating 
that such symptoms are early manifestations of CISP.  The 
Board notes that no medical professional has provided any 
opinion linking the diagnosed CISP to any aspect of the 
veteran's period of service.  

The Board does not find that a VA examination is necessary to 
decide the claim as there is no competent evidence of the 
disease in service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The article the veteran submitted does not specifically 
address CISP but rather pertains to nerve root disorders 
caused by herniated intervertebral disk, rheumatoid 
arthritis, osteoarthritis, carcinomatous meningitis, mass 
spinal lesions, diabetes, and infectious disorders.  Though 
the veteran contends that CISP is related to his military 
service, to include exposure to Agent Orange, there is no 
medical evidence on file supporting the veteran's assertion 
and his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for CISP, to include as a 
result of exposure to herbicides such as Agent Orange, is 
denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


